UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2015 Item 1: Schedule of Investments Vanguard Equity Income Fund Schedule of Investments As of June 30, 2015 Market Value Shares ($000) Common Stocks (98.8%) 1 Consumer Discretionary (5.9%) Home Depot Inc. 3,883,200 431,540 McDonald's Corp. 1,828,605 173,845 Thomson Reuters Corp. 2,537,270 96,594 Target Corp. 801,600 65,435 Carnival Corp. 1,062,900 52,497 General Motors Co. 1,534,200 51,135 Cablevision Systems Corp. Class A 1,681,200 40,248 Omnicom Group Inc. 553,100 38,435 H&R Block Inc. 1,102,500 32,689 American Eagle Outfitters Inc. 1,756,200 30,242 Leggett & Platt Inc. 607,800 29,588 Darden Restaurants Inc. 386,000 27,437 Cracker Barrel Old Country Store Inc. 86,200 12,857 Ford Motor Co. 739,800 11,104 Cinemark Holdings Inc. 158,700 6,375 Hasbro Inc. 75,100 5,617 Bob Evans Farms Inc. 109,800 5,605 Cato Corp. Class A 19,900 771 Consumer Staples (11.3%) Kraft Foods Group Inc. 3,828,270 325,939 Coca-Cola Co. 6,446,564 252,899 Procter & Gamble Co. 3,043,640 238,134 Philip Morris International Inc. 2,734,945 219,261 Wal-Mart Stores Inc. 2,749,992 195,057 Altria Group Inc. 3,589,875 175,581 PepsiCo Inc. 1,703,090 158,966 British American Tobacco plc 2,233,577 120,263 Diageo plc ADR 910,100 105,608 Anheuser-Busch InBev NV ADR 794,260 95,843 Kimberly-Clark Corp. 643,588 68,201 Reynolds American Inc. 706,900 52,777 Dr Pepper Snapple Group Inc. 610,400 44,498 Clorox Co. 410,800 42,731 Ingredion Inc. 222,300 17,742 Campbell Soup Co. 164,200 7,824 Pinnacle Foods Inc. 118,500 5,396 Universal Corp. 69,700 3,995 Vector Group Ltd. 101,100 2,372 Coca-Cola Enterprises Inc. 38,000 1,651 Energy (10.9%) Exxon Mobil Corp. 6,305,110 524,585 Chevron Corp. 4,282,670 413,149 Occidental Petroleum Corp. 2,497,830 194,256 Suncor Energy Inc. 6,574,910 180,941 Phillips 66 2,203,300 177,498 Marathon Oil Corp. 5,649,100 149,927 Enbridge Inc. 2,175,500 101,792 Valero Energy Corp. 981,100 61,417 Western Refining Inc. 839,500 36,619 Noble Corp. plc 2,324,400 35,772 ConocoPhillips 437,500 26,867 PBF Energy Inc. Class A 834,400 23,714 Delek US Holdings Inc. 641,900 23,635 Spectra Energy Corp. 691,800 22,553 Kinder Morgan Inc. 518,600 19,909 Atwood Oceanics Inc. 520,700 13,767 HollyFrontier Corp. 315,200 13,456 Ensco plc Class A 502,600 11,193 ONEOK Inc. 150,500 5,942 Nordic American Tankers Ltd. 328,400 4,673 Scorpio Tankers Inc. 460,000 4,641 Teekay Corp. 107,700 4,612 Ocean Rig UDW Inc. 258,200 1,325 Financials (16.5%) Wells Fargo & Co. 13,591,440 764,383 JPMorgan Chase & Co. 9,614,630 651,487 Marsh & McLennan Cos. Inc. 5,490,070 311,287 PNC Financial Services Group Inc. 2,679,492 256,293 BlackRock Inc. 606,730 209,917 MetLife Inc. 3,387,700 189,677 ACE Ltd. 1,473,940 149,870 M&T Bank Corp. 1,075,190 134,324 US Bancorp 2,402,740 104,279 Travelers Cos. Inc. 582,000 56,256 PartnerRe Ltd. 318,400 40,914 Lazard Ltd. Class A 718,000 40,380 Axis Capital Holdings Ltd. 736,000 39,280 Validus Holdings Ltd. 840,900 36,991 Navient Corp. 1,994,700 36,324 Janus Capital Group Inc. 1,755,100 30,047 Principal Financial Group Inc. 471,700 24,194 Huntington Bancshares Inc. 1,255,300 14,197 Invesco Ltd. 269,800 10,115 First American Financial Corp. 174,100 6,478 First Commonwealth Financial Corp. 267,000 2,561 Endurance Specialty Holdings Ltd. 31,200 2,050 Health Care (12.7%) Merck & Co. Inc. 9,429,124 536,800 Johnson & Johnson 5,357,045 522,098 Pfizer Inc. 12,335,444 413,607 Bristol-Myers Squibb Co. 3,773,332 251,078 Eli Lilly & Co. 2,260,449 188,725 Roche Holding AG 438,348 122,909 AbbVie Inc. 1,767,100 118,731 AstraZeneca plc ADR 1,837,049 117,038 Novartis AG 735,221 72,317 Quest Diagnostics Inc. 500,000 36,260 Quality Systems Inc. 70,000 1,160 Industrials (12.8%) General Electric Co. 17,755,652 471,768 3M Co. 1,813,230 279,781 Eaton Corp. plc 4,050,410 273,362 United Technologies Corp. 2,154,580 239,008 Union Pacific Corp. 1,367,400 130,409 United Parcel Service Inc. Class B 1,309,130 126,868 Honeywell International Inc. 1,158,400 118,122 Raytheon Co. 1,232,300 117,906 Boeing Co. 723,700 100,392 Lockheed Martin Corp. 408,500 75,940 Schneider Electric SE 1,086,970 75,261 Waste Management Inc. 1,542,590 71,499 Caterpillar Inc. 817,900 69,374 Illinois Tool Works Inc. 605,770 55,604 PACCAR Inc. 775,000 49,453 Stanley Black & Decker Inc. 455,200 47,905 General Dynamics Corp. 265,800 37,661 Pitney Bowes Inc. 1,603,600 33,371 RR Donnelley & Sons Co. 732,800 12,773 GATX Corp. 204,600 10,874 Matson Inc. 58,200 2,447 Aircastle Ltd. 59,600 1,351 General Cable Corp. 63,700 1,257 Information Technology (13.8%) Microsoft Corp. 16,726,519 738,476 Cisco Systems Inc. 14,699,380 403,645 Intel Corp. 12,397,750 377,078 Analog Devices Inc. 3,650,960 234,337 International Business Machines Corp. 1,334,300 217,037 Texas Instruments Inc. 2,573,100 132,540 Symantec Corp. 4,497,100 104,558 Maxim Integrated Products Inc. 3,021,717 104,476 QUALCOMM Inc. 750,500 47,004 Western Union Co. 2,096,700 42,626 Seagate Technology plc 793,500 37,691 Lexmark International Inc. Class A 809,700 35,789 Apple Inc. 281,500 35,307 Broadridge Financial Solutions Inc. 693,800 34,697 Computer Sciences Corp. 466,700 30,634 Leidos Holdings Inc. 192,100 7,755 Science Applications International Corp. 54,900 2,901 EarthLink Holdings Corp. 262,500 1,966 Linear Technology Corp. 36,700 1,623 Diebold Inc. 38,300 1,341 Materials (2.8%) Dow Chemical Co. 3,882,320 198,658 International Paper Co. 2,180,720 103,780 Nucor Corp. 1,736,410 76,524 LyondellBasell Industries NV Class A 639,700 66,222 Avery Dennison Corp. 673,100 41,019 Bemis Co. Inc. 414,000 18,634 EI du Pont de Nemours & Co. 247,570 15,832 Other (0.4%) 2 Vanguard High Dividend Yield ETF Telecommunication Services (4.3%) Verizon Communications Inc. BCE Inc. AT&T Inc. CenturyLink Inc. Utilities (7.4%) Xcel Energy Inc. UGI Corp. Duke Energy Corp. Eversource Energy NextEra Energy Inc. National Grid plc Dominion Resources Inc. American Electric Power Co. Inc. Public Service Enterprise Group Inc. Edison International PPL Corp. Exelon Corp. Entergy Corp. Vectren Corp. CMS Energy Corp. Atmos Energy Corp. AES Corp. Pinnacle West Capital Corp. WGL Holdings Inc. Consolidated Edison Inc. New Jersey Resources Corp. Ameren Corp. American Water Works Co. Inc. SCANA Corp. PNM Resources Inc. TECO Energy Inc. Total Common Stocks (Cost $14,982,754) Coupon Temporary Cash Investments (1.5%) 1 Money Market Fund (0.7%) 3 Vanguard Market Liquidity Fund 0.137% Face Maturity Amount Date ($000) Repurchase Agreement (0.5%) Goldman Sachs & Co. (Dated 6/30/15, Repurchase Value $89,800,000, collateralized by Federal Home Loan Mortgage Corp. 3.000%- 5.000%, 6/1/30-11/1/43, with a value of $91,596,000) 0.130% 7/1/15 U.S. Government and Agency Obligations (0.3%) 4,5 Fannie Mae Discount Notes 0.140% 7/8/15 6 Federal Home Loan Bank Discount Notes 0.089% 7/6/15 5,6 Federal Home Loan Bank Discount Notes 0.065% 7/31/15 5,6 Federal Home Loan Bank Discount Notes 0.085% 8/14/15 5,6 Federal Home Loan Bank Discount Notes 0.090% 8/21/15 6 Federal Home Loan Bank Discount Notes 0.092% 8/26/15 4,5 Freddie Mac Discount Notes 0.118% 7/31/15 Total Temporary Cash Investments (Cost $278,047) Total Investments (100.3%) (Cost $15,260,801) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.6% and 0.7%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $6,700,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Equity Income Fund C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks  Temporary Cash Investments  Futures ContractsAssets 1   Total  1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Equity Income Fund At June 30, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) S&P 500 Index September 2015 257 131,995 (1,669) E-mini S&P 500 Index September 2015 101 10,375 (77) (1,746) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At June 30, 2015, the cost of investment securities for tax purposes was $15,260,801,000. Net unrealized appreciation of investment securities for tax purposes was $3,583,653,000, consisting of unrealized gains of $3,813,194,000 on securities that had risen in value since their purchase and $229,541,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard PRIMECAP Core Fund Schedule of Investments As of June 30, 2015 Market Value Shares ($000) Common Stocks (94.2%) Consumer Discretionary (12.1%) L Brands Inc. 1,787,620 153,253 * CarMax Inc. 1,811,400 119,933 * Sony Corp. ADR 3,450,000 97,945 TJX Cos. Inc. 1,425,000 94,292 Walt Disney Co. 750,000 85,605 Carnival Corp. 1,624,300 80,224 * DIRECTV 615,588 57,120 Ross Stores Inc. 1,015,900 49,383 Tribune Media Co. Class A 803,500 42,899 Gildan Activewear Inc. Class A 953,900 31,708 * Bed Bath & Beyond Inc. 337,491 23,280 * Urban Outfitters Inc. 463,400 16,219 VF Corp. 223,380 15,578 * Amazon.com Inc. 23,545 10,221 Time Warner Cable Inc. 53,000 9,443 * Norwegian Cruise Line Holdings Ltd. 91,700 5,139 Royal Caribbean Cruises Ltd. 42,000 3,305 Las Vegas Sands Corp. 10,000 526 Consumer Staples (0.8%) CVS Health Corp. 327,377 34,335 PepsiCo Inc. 300,000 28,002 Energy (1.6%) Schlumberger Ltd. 454,300 39,156 ^ Transocean Ltd. 1,694,864 27,321 Cabot Oil & Gas Corp. 414,000 13,058 EOG Resources Inc. 148,000 12,957 National Oilwell Varco Inc. 243,200 11,742 * Southwestern Energy Co. 434,300 9,872 Exxon Mobil Corp. 46,012 3,828 * Cameron International Corp. 25,300 1,325 Encana Corp. 60,000 661 * Petroleo Brasileiro SA ADR Type A 75,000 612 * Petroleo Brasileiro SA ADR 30,000 272 Frank's International NV 10,000 188 Financials (6.6%) Marsh & McLennan Cos. Inc. 2,416,475 137,014 Charles Schwab Corp. 3,729,511 121,769 Wells Fargo & Co. 1,112,000 62,539 JPMorgan Chase & Co. 875,573 59,329 Chubb Corp. 396,500 37,723 Progressive Corp. 1,144,800 31,860 US Bancorp 609,000 26,431 Discover Financial Services 104,000 5,992 American Express Co. 51,000 3,964 CME Group Inc. 39,700 3,694 Comerica Inc. 35,000 1,796 Health Care (28.9%) Amgen Inc. 2,403,836 369,037 Eli Lilly & Co. 4,189,800 349,806 * Biogen Inc. 860,400 347,550 Roche Holding AG 1,066,806 299,123 Novartis AG ADR 1,612,605 158,584 Johnson & Johnson 1,536,650 149,762 Medtronic plc 1,162,700 86,156 Abbott Laboratories 1,707,700 83,814 Thermo Fisher Scientific Inc. 549,600 71,316 * Boston Scientific Corp. 3,402,200 60,219 * Illumina Inc. 163,900 35,789 * Waters Corp. 225,654 28,970 Sanofi ADR 541,000 26,796 AbbVie Inc. 397,000 26,674 GlaxoSmithKline plc ADR 600,000 24,990 Agilent Technologies Inc. 382,600 14,761 Merck & Co. Inc. 230,000 13,094 Stryker Corp. 45,500 4,348 * Cerner Corp. 10,000 691 Industrials (15.8%) Southwest Airlines Co. 8,926,525 295,379 Airbus Group SE 1,465,913 95,486 FedEx Corp. 488,175 83,185 United Parcel Service Inc. Class B 827,500 80,193 Honeywell International Inc. 690,000 70,359 * United Continental Holdings Inc. 1,088,000 57,675 Boeing Co. 349,800 48,524 Delta Air Lines Inc. 1,145,000 47,037 Rockwell Automation Inc. 260,200 32,431 Pentair plc 455,981 31,349 Caterpillar Inc. 350,000 29,687 Deere & Co. 285,500 27,708 Union Pacific Corp. 266,400 25,406 CSX Corp. 775,000 25,304 American Airlines Group Inc. 587,300 23,454 * Jacobs Engineering Group Inc. 571,700 23,222 Safran SA 337,600 22,943 * Hertz Global Holdings Inc. 1,240,000 22,469 Norfolk Southern Corp. 218,400 19,079 Ritchie Bros Auctioneers Inc. 618,300 17,263 * AECOM 495,000 16,375 CH Robinson Worldwide Inc. 260,000 16,221 United Technologies Corp. 120,000 13,312 IDEX Corp. 139,000 10,923 Expeditors International of Washington Inc. 230,000 10,604 Republic Services Inc. Class A 266,935 10,456 * TransDigm Group Inc. 37,500 8,425 Alaska Air Group Inc. 100,000 6,443 Canadian Pacific Railway Ltd. 12,530 2,008 * Kirby Corp. 16,000 1,226 ^ Chicago Bridge & Iron Co. NV 20,000 1,001 Information Technology (25.1%) Texas Instruments Inc. 3,845,800 198,097 Microsoft Corp. 2,939,200 129,766 * Google Inc. Class A 188,372 101,728 * Flextronics International Ltd. 8,861,200 100,220 * Google Inc. Class C 188,379 98,053 NetApp Inc. 2,891,400 91,253 Hewlett-Packard Co. 2,867,100 86,042 Intel Corp. 2,716,700 82,628 SanDisk Corp. 1,410,216 82,103 EMC Corp. 3,080,300 81,289 QUALCOMM Inc. 1,239,830 77,651 * eBay Inc. 1,064,900 64,150 Telefonaktiebolaget LM Ericsson ADR 5,959,300 62,215 Cisco Systems Inc. 2,252,600 61,856 Intuit Inc. 593,500 59,807 ASML Holding NV 480,000 49,982 KLA-Tencor Corp. 790,000 44,406 * Adobe Systems Inc. 498,000 40,343 Altera Corp. 702,700 35,978 Visa Inc. Class A 464,400 31,184 NVIDIA Corp. 1,520,000 30,567 Corning Inc. 1,425,000 28,115 Oracle Corp. 641,000 25,832 Applied Materials Inc. 1,259,000 24,198 Analog Devices Inc. 355,000 22,786 * Electronic Arts Inc. 340,000 22,610 Activision Blizzard Inc. 900,000 21,789 Symantec Corp. 895,300 20,816 * Yahoo! Inc. 529,500 20,804 Apple Inc. 131,000 16,431 * Keysight Technologies Inc. 435,300 13,577 * Alibaba Group Holding Ltd. ADR 158,030 13,001 * BlackBerry Ltd. 1,527,100 12,492 MasterCard Inc. Class A 120,000 11,218 Broadcom Corp. Class A 97,500 5,020 * Micron Technology Inc. 107,000 2,016 * VMware Inc. Class A 3,000 257 Motorola Solutions Inc. 2,750 158 Materials (3.1%) Monsanto Co. 858,350 91,491 Potash Corp. of Saskatchewan Inc. 929,976 28,801 Praxair Inc. 229,700 27,461 Celanese Corp. Class A 320,000 23,002 Dow Chemical Co. 405,000 20,724 EI du Pont de Nemours & Co. 275,000 17,586 * Crown Holdings Inc. 100,000 5,291 LyondellBasell Industries NV Class A 46,200 4,783 Greif Inc. Class A 125,400 4,496 Cabot Corp. 100,000 3,729 Greif Inc. Class B 37,000 1,498 Telecommunication Services (0.2%) * Sprint Corp. 3,865,000 17,624 Total Common Stocks (Cost $3,962,650) Coupon Temporary Cash Investment (6.3%) Money Market Fund (6.3%) 1,2 Vanguard Market Liquidity Fund (Cost $465,886) 0.137% 465,886,329 465,886 Total Investments (100.5%) (Cost $4,428,536) Other Assets and Liabilities-Net (-0.5%) 2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $16,960,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $17,850,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). PRIMECAP Core Fund Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks  Temporary Cash Investments   Total  D. At June 30, 2015, the cost of investment securities for tax purposes was $4,428,536,000. Net unrealized appreciation of investment securities for tax purposes was $3,052,414,000, consisting of unrealized gains of $3,186,100,000 on securities that had risen in value since their purchase and $133,686,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD FENWAY FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 18, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD FENWAY FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 18, 2015 VANGUARD FENWAY FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 18, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
